Citation Nr: 1508871	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  09-45 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a right leg disability (peripheral vascular disease, right lower extremity).

2.  Entitlement to a compensable rating for a left leg disability (peripheral vascular disease, left lower extremity).

3.  Entitlement to an initial rating higher than 10 percent for a cardiovascular disability (cardiac arrhythmia, supraventricular tachycardia, status/post atrial septal defect repair).

4.  Entitlement to service connection for an acquired psychiatric disorder (claimed as anxiety disorder), as secondary to the service-connected disability of cardiovascular and bilateral leg disabilities. 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to January 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2004 and May 2009 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified before Decision Review Officer in April 2014, and before the undersigned Veterans Law Judge in December 2014.  Transcripts of the hearings are of record.  

After the hearing, the record was held open for an additional 60 days in order for the appellant to submit additional evidence in support of her claim.  In December 2014 and January 2015, the Veteran submitted copies of echocardiograms performed in May 2014 that were previously of record and associated with her May 2014 VA examination report.

The Board notes this case was certified to the Board as an appeal of a May 2009 rating decision.  However, in reviewing the file, the Board found the claims file includes a notice of disagreement received July 2004, following the April 2004 rating decision which granted service connection for status post repair of atrial septal defect (also claimed as heart palpitations), rated 10 percent disabling effective from February 23, 2001 (the date of the service connection claim).  A December 2004 rating decision granted service connection for cardiac arrhythmia, sustained ventricular tachycardia by Holter monitor palpitations, rated 10 percent disabling from February 23, 2001, followed by a 100 percent rating from August 5, 2002, and a rating of 10 percent from March 1, 2003.  A Statement of the Case (SOC) was issued in December 2007 and the Veteran filed a substantive appeal in February 2008.  The Board notes that a notation on the Form 9 that it is "untimely."  It appears that the substantive appeal was filed a little over 60 days after the SOC was issued.

Nonetheless, the lack of a timely substantive appeal does not deprive the Board of jurisdiction, whereas here there has been a timely notice of disagreement, as it the case here.  And the Board hereby waives the untimely filing of the substantive appeal.  Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996); Percy v. Shinseki, 23 Vet. App. 37, 42-46 (2009).  Therefore, the Board finds the period on appeal dates back to the filing of the February 2001 claim for service connection.  As such, the increased rating claim has been properly characterized on the title page of this decision.

Next, although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The most probative evidence demonstrates that the Veteran's service-connected right leg disability is manifested by claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour and an ankle/brachial index of no less than 0.85.
2.  The most probative evidence demonstrates that the Veteran's service-connected left leg disability is manifested by an ankle/brachial index of no less than 0.97, without objective evidence of claudication and diminished peripheral pulses.

3.  The most probative evidence demonstrates that the Veteran's service-connected cardiovascular disability is manifested by permanent atrial fibrillation (lone atrial fibrillation), or one to four episodes/year of paroxysmal atrial fibrillation, or other supraventricular tachycardia documented by ECG or Holter monitor; and some limitation in her ability to exercise and periodic chest pain; a workload capacity of greater than 5 but less than 7 metabolic equivalents (METs) with symptoms of dyspnea, fatigue, angina, dizziness or syncope, or evidence of cardiac hypertrophy or dilation upon electrocardiogram, echocardiogram or X-ray have not been shown.

4.  The Veteran's acquired psychiatric disorder was not manifest during service and is unrelated to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for the Veteran's right leg disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.104, Diagnostic Code (DC) 7114 (2014).

2.  The criteria for a compensable rating for the Veteran's left leg disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.104, DC 7114 (2014).

3.  The criteria for an initial disability rating higher than 10 percent for a cardiovascular disability, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, DC 7000, 7010 (2014).

4.  An acquired psychiatric disorder was not incurred in or aggravated by service and is not proximately due to or the result of her service-connected cardiovascular and bilateral leg disabilities.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Bilateral leg disability

In this case, the Veteran has claimed that her service-connected peripheral vascular disease of the right and left leg is more severe than her current evaluations.  The Veteran's right leg is rated as 20 percent disabling and her left leg has been rated as noncompensable pursuant to Diagnostic Code 7114, which addresses arteriosclerosis obliterans.  38 C.F.R. § 4.104 (2014).

Under DC 7114, claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of 0.9 or less warrants a 20 percent rating.  A 40 percent rating requires claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 60 percent rating requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  A 100 percent rating is warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less. Id. 

This is a conjunctive set of criteria.  Use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) 

The notes associated with this Diagnostic Code are set out as follows: Note (1): The ABI is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  Note (2): Evaluate residuals of aortic and large arterial bypass surgery or arterial graft as arteriosclerosis obliterans.  Note (3): These evaluations are for involvement of a single extremity.  If more than one extremity is affected, evaluate each extremity separately and combine (under 38 C.F.R. § 4.25 (2014) using the bilateral factor (38 C.F.R. § 4.26 (2014)) if applicable. Id.

Turning to the merits of the claim, on January 2006 VA examination, the Veteran complained of leg pain occurring after prolonged standing and walking.  She had constant leg edema which was not relieved by foot elevation or compression hosiery.  Diagnostic testing revealed an ABI of 0.85 on the right leg and 0.97 on the left leg, mild bilaterally.  Testing was abnormal and showed narrowing of the right lower extremity proximal to the common femoral artery. 

Peripheral pulse examination of the right and left leg was normal and revealed a femoral pulse, popliteal pulse, dorsalis pulse, and anterior tibial pulse of 2+.  The examiner diagnosed peripheral vascular disease, bilateral lower extremities.  Functional impairment related to the bilateral leg disability was an inability to walk long distances.

On November 2008 VA heart examination, the Veteran's right and left leg disabilities were also evaluated.  The Veteran described claudication after walking 50 yards on level ground at 2 miles per hour.  She complained of calf pain at rest and she felt persistent coldness of the extremities.  Doppler testing revealed an ABI of 1.4 on the right and 1.21on the left.  Peripheral pulse examination of the right and left leg was normal.

After an examination, the examiner diagnosed bilateral peripheral vascular disease of the lower extremity.  Subjective factors related to the bilateral leg disability included fatigue and leg pains with even moderate activity and a decreased quality of life.  The objective factors were ABI testing results which were normal for peripheral vascular flow.  The examiner explained that this was an established diagnosis made by previous positive testing.  However, at that time Doppler studies and ABIs did not show bilateral peripheral vascular disease of the lower extremities.  The examiner stated that the diagnosis should be changed to "resolved" and removed from the list of other above established diagnoses.
At the April 2014 DRO hearing, the Veteran testified that after her PVD and nonservice-connected back disability made it difficult to exercise, including running and cycling.

On May 2014 artery and vein conditions (vascular diseases including varicose veins) Disability Benefits Questionnaire (DBQ) examination the Veteran presented with a history of revascularization related to her bilateral leg disability.

On the right leg, the Veteran experienced claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour and diminished peripheral pulses.  No symptoms were indicated for the left leg.  ABI testing on the right leg was 0.98 and 1.08 on the left leg.  She did not require the use of assistive devices. 

In December 2014, the Veteran testified that her PVD limited her ability to walk.

Applying the relevant rating criteria, the Board notes that a rating in excess of 20 percent for the Veteran's right leg disability and a compensable rating for the left leg disability is not warranted.  With regard to the right leg, a 40 percent rating requires claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour (mph), and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  While the 2014 VA examination revealed claudication on walking between 25 and 100 yards on a level grade at 2 mph, there was no evidence of trophic changes and she had an ABI of .98.  With regard to the left leg, a 20 percent rating is assigned for claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of 0.9 or less warrants a 20 percent rating.  During the course of the appeal, the Veteran's ABI was no lower 0.97 as per the January 2006 VA examination, but there was no evidence of claudication on walking more than 100 yards on January 2006 VA examination or at any other time during the course of the appeal.  Accordingly, these findings do not support a higher rating of 40 percent for the right leg or a compensable 20 percent rating for the left leg at any time during the pending appeal.

While the Board understands the Veteran central concern that her bilateral leg disability has negatively impacted her quality of life and prohibits her from activities such as running and cycling, it is important for Veteran to also understand that without some problems associated with her bilateral leg disability there would be no basis for a compensable evaluation (zero) for either leg, let alone a 20 percent for her right leg.  Without consideration of the problems she cited and the other issues she has with her legs at this time, the current evaluations could not be justified.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent for peripheral vascular disease of the right leg or a compensable rating for peripheral vascular disease of the left leg.

Cardiovascular disability

The Veteran contends that her service-connected cardiovascular disability is more severe than the current 10 percent disability rating would indicate.

As previously discussed in the Introduction, in April 2004, the RO granted service connection for status post repair of atrial septal defect (also claimed as heart palpitations), evaluated as 10 percent disabling effective from February 23, 2001 (date of service connection claim), pursuant to Diagnostic Codes 7099-7011.  A December 2004 Decision Review Officer decision granted service connection for cardiac arrhythmia, sustained ventricular tachycardia by Holter monitor palpitations, rated as 10 percent effective from February 23, 2001, pursuant to Diagnostic Code 7011.  The Veteran was awarded a temporary total disability rating based on convalescence from August 5, 2002 to February 28, 2003 (medical records from this period will not be considered because the Veteran is already in receipt of a total disability evaluation during this time).  An evaluation of 10 percent was assigned from March 1, 2003.  A May 2009 rating decision continued the 10 percent rating, but evaluated cardiac arrhythmia, supraventricular tachycardia, status/post atrial septal defect repair pursuant to Diagnostic Code 7010.

As noted above, the Veteran's cardiovascular disability was initially rated as 10 percent disabling under DC 7099-7011.  A Diagnostic Code ending in "-99" is an evaluation by analogy for a disability not specifically listed in the rating code.  In this case, the Veteran's unlisted status post repair of atrial septal defect condition was evaluated by analogy under Diagnostic Code 7011 for sustained ventricular arrhythmias.

Pursuant to Diagnostic Code 7011, a 10 percent rating is warranted where a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent rating is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatate on EKG, ECG, or x-ray.  A 60 percent rating is warranted where there has been more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for (1) indefinite period from date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular aneurysmectomy, or; with an automatic implantable Cardioverter-Defibrillator in place or (2) chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7011.

Pursuant to Diagnostic Code 7010, a 10 percent rating is assigned for supraventricular arrhythmias manifested by permanent atrial fibrillation (lone atrial fibrillation), or one to four episodes/year of paroxysmal atrial fibrillation, or other supraventricular tachycardia documented by ECG or Holter monitor.  A 30 percent rating (the maximum under this Code) is assigned for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than 4 episodes/year documented by ECG or Holter monitor.  38 C.F.R. § 4.104 Diagnostic Code 7010.  The Board notes that an evaluation in excess of 30 percent is not available under Diagnostic Code 7010.
When evaluating disabilities of the cardiovascular system under diagnostic codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100 (2014).  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis. Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.

Turning to the merits of the claim, on May 2001 VA arrhythmias examination, the Veteran present with complaints of weekly episodes of heart palpitations for which she took Inderal on a daily basis.  On examination, the heart had regular rhythm without murmurs, gallops, clicks or rubs.  The assessment was heart palpitation.  According to the Veteran, she had premature atrial contractions on a Holter monitor by a private doctor, but had not undergone additional testing in about a year and a half. 

Private treatment records include a February 2002 letter from the Veteran's physician which indicates that she underwent a cardiac work-up that included a normal echocardiogram and stress study.  A 24-hour Holter monitor revealed premature atrial contractions (PACs) and premature ventricle contractions (PVCs).  A March 2002 letter indicates that she had a normal treadmill stress test without evidence of ischemia or chest pain.  Left ventricular systolic function and left and right ventricular systolic function was normal.  A Holter monitor performed "off therapy" demonstrated ventricular ectopy with PVCs and isolated couplets with occasional PACs.  A Holter monitor performed "on therapy" demonstrated less frequent PVCs and occasional PACs with very rare PACs couplets.  There was no evidence of any ventricular tachycardia or supraventricular tachycardia on either of the Holter monitors.  

A March 2003 echocardiogram revealed a normal left ventricular and right ventricular systolic function with ejection fraction of 55 to 60%.  The final impression was normal left ventricular, and right ventricular systolic function, left ventricular ejection fraction 55-60%, mild right ventricular dilatation, and patent foramen ovale.  In May 2003, there was mild enlargement of the right atrium and right ventricle and an atrial septal defect.  In July 2003, the Veteran underwent cardiac catheterization, balloon sizing of the atrial defect, and transcatheter occlusion of the atrial septal defect.  In August 2003, she complained of more frequent palpitations, runs of non-sustained ventricular tachycardia, and multiple arrhythmias.  The final impression was supraventricular tachycardia likely due to an atrial tachycardia.  Medication was continued.  On September 2003, the heart was normal on examination and an echocardiogram revealed normal-size cardiac chambers with a normal left ventricular shortening fraction.  In October 2003, she complained of fatigue and lightheadedness.  In November 2003, her physical examination was normal.  In January 2004, she had very rare palpitations and some chest wall discomfort.  Cardiac physical examination was normal with no murmurs or tachycardia.

On October 2003 VA heart examination, the Veteran presented with continued complaints of palpitations.  On examination, the heart had a regular rate and rhythm with no murmurs or gallops.  The examiner diagnosed cardiac arrhythmia supraventricular tachycardia by Holter monitor palpitations.  An echocardiogram revealed an ejection fraction of 60 to 65% (normal is greater than 50).  The stress test was normal without evidence of chest pain.  She had a workload of 10 METs.

Private treatment records dated in October 2003 reflect the Veteran's complaint of increased symptoms related to her atrial tachycardia that included some fatigue and lightheadedness.

On May 2004 VA examination, the Veteran presented with continued complaints of fatigue due to her cardiovascular disability.  She stated that she was laid off in January 2004 due to her illness and that she missed 30 days of work in the past year due to her disability.  On examination, the heart had a regular rate and rhythm without gallops or murmurs.  The assessment included cardiac arrhythmia, SVT with palpitations by Holter monitor, status post ablation and atrial septal defect status post closure by cardiac catheterization.

VA treatment records dated in August 2004 reflect complaints of occasional chest discomfort and palpitations.  A December 2004 EKG indicated a left ventricular ejection fraction of 57%.

A January 2006 echocardiography report indicated an ejection fraction of 55% with normal left and right ventricles.  

On VA examination in January 2006, the Veteran complained of fast heartbeat, flutter, and skipped beats that occurred constantly but did not require a pacemaker.  Her symptoms included shortness of breath and dizziness.  A chest X-ray was within normal limits.  The treadmill stress test was medically contraindicated due to peripheral vascular disease, but the ejection fraction was 55 % with a normal echocardiogram and a workload of 10 METs.  The examiner diagnosed cardiac arrhythmia, sustained ventricular tachycardia by holder palpitations.

VA treatment records include a January 2007 stress test which indicates no defects on stress or rest images.  The ejection fraction was greater than 65%.

On November 2008 VA heart examination, with regard to cardiac arrhythmia and supraventricular tachycardia status post septal defect repair, the Veteran complained of angina, shortness of breath dizziness, and fatigue.  She had no syncope attacks.  She underwent heart surgery, including an ASD closure and numerous heart catheterizations.  However, she did not undergo a heart valve replacement, cardiac pacemaker implant, coronary bypass, cardiac transplant, angioplasty or AICD.  In 2003, she underwent cardiac catheterization after which she felt some initial improvement than a worsening due to increased arrhythmias.  Treatment included Plavix, Aspirin, Inderal, cardiac ablation and ASD closure.  She reported that the disability limited her ability to exercise.  She also slowed down at work and took breaks due to her disability.

The examiner diagnosed cardiac arrhythmia and supraventricular tachycardia, status post atrial septal defect repair manifested by long periods of irregular rapid heart rhythm, fatigue, weakness, dizziness, chest pains, and shortness of breath.  She had long runs of irregular heartbeats and fatigue which impeded physical activities.  However, her EKG was normal.  In an addendum, the examiner added that cardiac arrhythmias, including supraventricular tachycardia occurred sporadically, so normal exams did not preclude those diagnoses.  Status post atrial septal defect repair was an established diagnosis. 

VA treatment records include an April 2012 echocardiogram which revealed an ejection fraction greater than 55%.  A July 2012 report reflected a maximum workload of 7.0 METs. 

At the April 2014 DRO hearing, the Veteran testified that after her dosage for arrhythmias was adjusted in 2012, she had increased arrhythmias for which she sought emergency care treatment.  She testified that her arrhythmias were not controlled by medication.

On May 2014 VA heart conditions DBQ examination, the examiner noted that the Veteran had continuous cardiac arrhythmia.  Atrial flutter and supraventricular tachycardia was also documented and noted as intermittent (paroxysmal) with no episodes within the past 12 months per EKG.  It was noted that she had premature atrial and ventricular contractions prior to closure of ASD in 2003 and no episodes of cardiac arrhythmia paroxysmal in the past 12 months per EKG.  While she had recurrent episodes of sudden palpitations about once a week, the type of arrhythmias was unknown.  Prior surgical and/or non-surgical procedures included a March 2003 intra-cardiac catheterization closure of ASD in March 2003, intra-cardiac catheterization and ablation of pace-makers in July 2003, and treatment for atrial septal defect in March and July 2003.

She had scars related to her condition, but they were not painful and/or unstable, or total area greater than 39 square cm.  A May 2014 EKG was normal with a LVEF of 65-70%.  An interview-based METs test she complained of fatigue and angina and a workload of 7-10 METs.  Non cardiac medical conditions limiting the METs level included a complication of cardiac catheterization.  The cardiovascular and bilateral leg disabilities impacted employment and caused moderate impairment during moderately strenuous activities.

In December 2014, the Veteran testified that a May 2014 echocardiogram showed less or more deficiency and that she had a small leakage in one of her valves.  Her cardiovascular and bilateral leg disabilities limited exercise, including cycling and running.  She testified that she was no longer able to go cycling with her family and that her activity level was reduced overall.  She testified that she had a recent episode of tachycardia symptoms, but that she was used to dealing with her symptoms.  She stated that she was hospitalized last year for a couple of days but everything looked normal and when she got home she had another attack of tachycardia.  She testified that she continues to have episodes every now and then and that the number of episodes each month varies.

Applying the relevant rating criteria, the Board notes that a rating in excess of 10 percent for the Veteran's cardiovascular disability is not warranted under Diagnostic Code 7010.  The evidence of record does not show that the Veteran has experienced paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by electrocardiogram or Holter monitor.  In December 2014, the Veteran testified that she experienced elevated heart rate and arrhythmias for which she sought emergency care treatment, that she has episodes every now and then, and that the number of episodes varies each month.  She also testified that when she sought emergency room care her symptoms improved and then returned when she went home.  However, there  is no evidence to demonstrate that the Veteran's symptoms amounted to episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia that have been documented as required under DC 7010.  These findings are against a rating higher than 10 percent.

The Board has also considered whether the Veteran's sustained ventricular arrhythmias, warrants a rating higher than 10 percent under Diagnostic Code 7011.  Under DC 7011, a 30 percent rating is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatate on EKG, ECG, or x-ray.  However, the most probative evidence shows that the Veteran has maintained a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  Accordingly, a rating higher than 10 percent for the Veteran's cardiovascular disability is not warranted under DC 7011.

Nor is the Veteran entitled to separate ratings under Diagnostic Code 7010 and 7011.  While the Veteran has been diagnosed with both supraventricular tachycardia (7010) and sustained ventricular arrhythmias (7011), there is no suggestion in the record that two separate cardiac disabilities exist.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  Evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2014), see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board further finds that no separate compensable rating for the Veteran's post-operative scars related to her cardiovascular disability:  On VA examination they were not painful and/or unstable, or a total area greater than 39 square cm.  A separate compensable rating for the Veteran's scars is not warranted as none of the examinations or treatment records have shown that they are deep or cause limited motion and cover areas at least six square inches (39 sq. cm.); are superficial and do not cause limited motion and cover areas of 144 square inches (929 sq. cm.) or greater; are superficial and unstable; or cause other disabling affects.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, 7805.

While the Board understands the Veteran central concern that her cardiovascular disability has negatively impacted her quality of life and limits her physical activities, including her December 2014 testimony that her cardiovascular disability has worsened and caused a small leakage in one of her valves, it is important for Veteran to also understand that without some problems (including the need to adjust her medications) associated with her cardiovascular disability there would be no basis for a compensable evaluation (zero), let alone a 10 percent rating for her cardiovascular disability.  Findings made on May 2014 VA examination do not support the assignment of a higher rating of 30% under DC 7010 or DC 7011.  Moreover, without consideration of the problems she cited and the other issues she has with her cardiovascular disability at this time, the current evaluation could not be justified.  The problems she has cited have not been ignored.  In fact, the subjective problems are the primary basis for her current evaluations.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating greater than 10 percent for her cardiovascular disability.

Additional Considerations

With regard to her cardiovascular and bilateral leg disabilities, the Veteran is competent to report her current fatigue, leg pain, and heart palpitations as these observations come to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that her symptoms are of such severity as to warrant higher ratings.  She is not, however, competent to identify a specific level of disability of her cardiovascular and bilateral leg disabilities according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's cardiovascular and bilateral leg disabilities has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated. 

In sum, the totality of the evidence fails to support the assignment of a 30 percent rating for cardiac arrhythmia, supraventricular tachycardia, status/post atrial septal defect repair, a 40 percent rating for peripheral vascular disease of the right leg or a 20 percent rating for peripheral vascular disease.  

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for her increased disability claims, the applicable rating criteria contemplate all impairment resulting from her cardiovascular and bilateral leg disabilities.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically her complaints of fatigue, leg pain, and heart palpitations due to her disabilities.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the evidence reflects the Veteran continues to be employed.  See, July 2010 VA hypertension examination which indicated full-time employment.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected cardiovascular and bilateral leg disabilities.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  Psychoses include the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2014).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as the Veteran has not been diagnosed with any psychoses at any time during the pendency of the appeal, continuity of symptomatology is simply not applicable in the present case.

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that she has an acquired psychiatric disorder, claimed as an anxiety disorder, that is related to her service-connected cardiovascular and bilateral leg disabilities.

Initially, the record, including service and post-service treatment records, does not reflect, and the Veteran does not contend, that any psychiatric disorder began in service.  Thus, service connection on a direct basis it not warranted.

On VA psychiatric examination in February 2006, the Veteran presented a history of insomnia since developing back problems in 1993 after which she developed anxiety and depression.  The examiner related the "the claimed anxiety/depression" to her "service-connected disabilities" and related her insomnia to her "anxiety/depression medication."  The examiner did not, however, relate her any psychiatric disorder to her service-connected heart disabilities or bilateral leg disability.  Nor did the Veteran then contend that her psychiatric disorder was related to her heart and bilateral leg disabilities.

It is important for the Veteran to understand that this report provides highly probative evidence against the central claim.  In effect, the Veteran's own statements at some points in this record provide highly probative factual evidence against her own current claim. 

On VA (QTC) psychiatric examination in January 2009, the Veteran was evaluated for anxiety disorder secondary to cardiac arrhythmia.  She said that her heart palpitation caused anxiety attacks, the first one occurring in November 2008 with a history of psychiatric symptoms since 2003.   After an evaluation, the examiner diagnosed depressive disorder, NOS (not otherwise specified), with anxiety.  The examiner opined that her psychiatric disorder is not at least as likely as not related to her cardiac condition, because the medical records diagnosed her anxiety and depression as being related to her back condition despite the Veteran's history.  In addition, there was no documentation in the medical records of her complaining of several anxiety secondary to her cardiac condition.

In this regard, the Board finds that the VA medical examinations and opinions, provide highly probative evidence against the claim.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing physical examinations, the examiners concluded that the Veteran's acquired psychiatric disorder is related to her nonservice-connected back disability.  The examiners provided a conclusion with a sufficient rationale.  Therefore, the VA medical examinations and opinions provide probative evidence against the Veteran's claim of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App.  295 (2008).

Furthermore, while the Veteran might believe that her acquired psychiatric disorder is etiologically related to her service or to her service-connected cardiovascular and bilateral leg disabilities, the Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service or to her service-connected disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of hypertension, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above, the Board finds that the weight of the probative evidence is against a finding that an acquired psychiatric disorder is related to the Veteran's active service or was caused or aggravated by the Veteran's service-connected cardiovascular and/or bilateral leg disabilities.  Accordingly, service connection for an acquired psychiatric disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b);38 C.F.R. § 3.102 (2014).
Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran letters in September 2003; March and November 2005; and September, November, and December 2008, which informed her of all three elements required by 38 C.F.R. § 3.159(b) and of the criteria for entitlement to an increased rating for her service-connected cardiovascular and bilateral leg disabilities and service connection for an acquired psychiatric disorder.  As such, the VCAA duty to notify was satisfied.

Additionally, the Veteran testified at a hearing before a Decision Review Officer (DRO) in April 2014 and the undersigned Veterans Law Judge (VLJ) in December 2014.  A hearing officer who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative, the DRO and the VLJ asked relevant questions concerning the etiology of her acquired psychiatric disorder and current severity of her service-connected cardiovascular and bilateral leg disabilities.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, relevant VA examinations and opinions were obtained in January 2006, November 2008 and May 2014.  In sum, the Board finds that the examination reports and opinions, as a whole, shows that the examiners considered the evidence of record and the reported history of the Veteran, conducted thorough examinations, noting all findings necessary for proper adjudication of the matters, and explained the rationale for the opinions offered.  

In this regard, the Board notes that in a May 2014 statement, the Veteran suggested that with regard to her service-connected cardiovascular and bilateral leg disabilities, the examiner was distracted during the examination and did not properly consider her subjective and objective complaints.  The Board does not agree.  On review, the May 2014 examiner addressed the Veteran's objective and subjective complaints.  It is important for the Veteran to understand that the Board has considered the objective evidence of record, including diagnostic test results, and her lay statements and testimony in deciding these claims.  However, there is no evidence of record which supports the assignment of increased ratings for her cardiovascular or bilateral leg disabilities.  The Board finds that the VA examinations and medical opinions obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

In that regard, the Board notes that while an opinion was obtained with respect to whether the Veteran's acquired psychiatric disorder is related to her service-connected cardiovascular disability, an opinion was not obtained with respect to whether it is also secondary to her service-connected bilateral leg disability.  The Board finds that an additional Remand to obtain such opinion is not warranted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be 'medically competent' evidence of a current disability, 'medically competent' evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard as this would, contrary to the intent of Congress, result in medical examinations being 'routinely and virtually automatically' provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence of a current acquired psychiatric disability related to her service-connected bilateral leg disability, is the Veteran and her representative's own conclusory generalized lay statements, which are unsupported by the medical evidence.  

Further, at some points in this record the Veteran herself provide factual evidence against this claim.  A fact the Board cannot ignore. 

Although the Veteran believes at this time that her psychiatric disability should be service connected, the fact remains that none of her arguments have been bolstered by the opinion of any medical professional, or the records as a whole, which provide highly probative evidence against this claim.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted with respect to this issue. 

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


ORDER

A disability rating higher than 20 percent for peripheral vascular disease of the right leg is denied.

A compensable disability rating for peripheral vascular disease of the left leg is denied.

An initial disability rating higher than 10 percent for cardiac arrhythmia, supraventricular tachycardia, status/post atrial septal defect repair is denied.

Service connection for an acquired psychiatric disorder (anxiety disorder) as secondary to the service-connected disability of cardiovascular and bilateral leg disabilities is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


